06/10/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 19-0652

                                        DA 19-0652
                                     _________________

JOHN M. SHEA,

           Plaintiff and Appellee,

PAUL BABB,

           Defendant,
                                                                   ORDER
MONTANA MUNICIPAL INSURANCE
AUTHORITY,

           Defendant and Appellant,

and JOHN DOES A-Z,

           Defendants.
                                     _________________


       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to the Court sitting en banc.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Ed McLean, District Judge.


                                                 For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 10 2020